Citation Nr: 0512159	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral leg condition.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back/spine condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had verified active service from September 1955 
to December 1957 and again from July 1967 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that new and material 
evidence had not been presented to reopen his claims of 
entitlement to service connection for a bilateral knee 
condition and entitlement to service connection for a 
back/spine condition.  

The Board notes that the veteran requested a hearing before 
the Board and a hearing was scheduled for October 29, 2002.  
However, the veteran failed to appear.  Additionally, in 
October 2003, the Board remanded the matter in order that 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) be effected.  The matter is now once again before the 
Board for disposition.    


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1997, the RO 
denied service connection for a back/spine condition and 
service connection for a bilateral leg condition.  

2.  The evidence received since the RO's June 1997 decision 
regarding the issue of entitlement to service connection for 
a back/spine condition is cumulative and not significant.

3.  The evidence received since the RO's June 1997 decision 
regarding the issue of entitlement to service connection for 
a bilateral leg condition, which was not previously of 
record, and which is not cumulative of other evidence of 
record, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the June 1997 RO decision regarding the claim for service 
connection for a back/spine condition, thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103 (2004); 
38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been presented since 
the June 1997 RO decision regarding the claim for service 
connection for a bilateral leg condition, thus, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103 
(2004); 38 C.F.R. § 3.156 (2001).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claims to reopen were already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In June 1997, the RO found denied entitlement to service 
connection for a back/spine condition and service connection 
for a bilateral leg condition.  Although the veteran filed a 
notice of disagreement with this decision in July 1997 and a 
statement of the case (SOC) was issued in November 1997, he 
did not file a substantive appeal.  As such, the decision was 
not appealed it, therefore, became final.  The Board notes 
that the veteran submitted a statement in February 1998 
requesting that a copy of the SOC, as well as all 
correspondence sent since November 14, 1997, be reissued to 
him.  He indicated in the statement that he had been unable 
to respond due to a "medical/health condition."  The Board 
finds that this statement cannot be construed to constitute a 
substantive appeal to the June 1997 rating decision.  The 
statement neither identified the issues listed on the SOC, 
nor indicated that an appeal was being perfected as to issues 
listed on the SOC.  Furthermore, the statement did not set 
out specific arguments relating to errors of fact or law made 
by the RO in the June 1997 rating decision.  See 38 C.F.R. 
§ 20.202 (2004).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen his claims in August 2000 
and, in January 2001, the RO denied the claims.  The 
appellant was notified of this decision in January 2001.  The 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

				A.  Bilateral Leg Condition

The evidence of record at the time of the June 1997 rating 
decision includes the appellant's service medical records, 
which are negative for any complaints of, or treatment for, a 
bilateral leg condition.  As for the post-service records, VA 
progress notes for the period August 1996 to January 1997 
show a diagnosis of degenerative joint disease of the low 
back.  Pain was noted to radiate to both legs.  

Evidence which has been received subsequent to the June 1997 
rating decision includes VA progress notes showing complaints 
of, and treatment for, low back pain and bilateral leg pain.  
Additionally, a November 1998 VA report of bilateral knee X-
rays notes that examination of both knees showed early 
lateral compartment degenerative changes bilaterally.      

The evidence received subsequent to the June 1997 rating 
decision is new in that it was not previously of record.  
However, the evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  The basis for the 
prior denial of this claim was both, that there was 
inadequate evidence showing that a bilateral leg disability 
existed and, concomitantly, that there was inadequate 
evidence establishing that a bilateral leg disorder was 
related to disease or injury incurred during service.  
Although the findings in the November 1998 VA X-ray report 
are indicative of a bilateral leg disability, there remains a 
lack of any objective medical evidence which relates such a 
condition to the veteran's active service.  Accordingly, the 
Board finds that the evidence received subsequent to June 
1997 is not new and material and does not serve to reopen the 
claim for service connection.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Until the appellant meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

				B.  Back/Spine Condition

The evidence of record at the time of the June 1997 rating 
decision includes the appellant's service medical records, 
which are negative for any complaints of, or treatment for, a 
back/spine condition.  Again, as for the post-service 
records, VA progress notes for the period August 1996 to 
January 1997 do show a diagnosis of degenerative joint 
disease of the low back.  Pain was noted to radiate to both 
legs.  

Evidence which has been received subsequent to the June 1997 
rating decision shows continued treatment for complaints of 
low back pain and a diagnosis of degenerative joint/disc 
disease.  

Again, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  The basis of the denial of 
this claim on the merits was that the service medical records 
did not show incurrence of a chronic back disorder, and such 
a condition was not shown until many years after service, 
with no indication of a relationship to service.  Indeed, as 
noted above, the first evidence of a back condition was in 
the VA progress notes for the period August 1996 to January 
1997, and these records do not contain a medical opinion 
relating the veteran's back condition to his active service.     

The evidence received subsequent to the June 1997 rating 
decision is new in that it was not previously of record.  To 
the extent the additional medical evidence shows treatment 
for complaints of back pain and a diagnosis of degenerative 
joint disease, this evidence is cumulative and not new, as 
such was noted in VA progress notes of record at the time of 
the June 1997 rating decision.  Again, the basis for the 
prior denial of this claim was that there was inadequate 
evidence showing that a back disability was present during 
service or within the first post-service year and there was 
inadequate evidence establishing that the post-service 
diagnosis of a back disorder was related to disease or injury 
incurred during service.  There remains a lack of such 
evidence.  Accordingly, the Board finds that the evidence 
received subsequent to June 1997 is not new and material and 
does not serve to reopen the claim for service connection.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) made significant changes 
in VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been adopted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  However, these 
regulations have applicability constraints on development of 
claims to reopen a finally decided claim.  See 66 Fed. Reg. 
45620 (August 29, 2001).  Specifically, the second sentence 
in 38 C.F.R. § 3.159(c), stating that VA will give the 
assistance described in paragraphs (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided 
claim, only applies to a claim to reopen a finally decided 
claim received on or after August 29, 2001.  Id.  Thus, it is 
not applicable here with regard to these claims, since they 
were filed before that date.  Further, the United States 
Court of Appeals for the Federal Circuit in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Holliday v. Principi, 
14 Vet. App. 280 (2001), to the extent that they indicated 
that retroactive application might be appropriate in regards 
to the VCAA.       

The VCAA imposes upon VA a duty to notify the appellant of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  38 C.F.R. § 3.159(b) applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to these 
claims to reopen.        

38 C.F.R. § 3.159(b)(1) (2004) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claims.  

There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
his need to present new and material evidence in order to 
reopen these issues of entitlement to service connection.  
Furthermore, in a letter from the RO, dated in February 2004, 
the appellant was informed of what the evidence must show in 
order to establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The February 2004 letter informed the veteran that VA's duty 
to assist included developing for all relevant records from 
any federal agency (to include military records, VA medical 
records, or Social Security Administration records), and 
making reasonable efforts to get relevant records not held by 
a federal agency (to include from state or local governments, 
private doctors and hospitals, or current or former 
employers).  The letter also stated that VA would provide a 
medical examination or obtain a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.      

In addition, the June 2002 statement of the case (SOC) and 
the October 2004 supplemental statement of the case (SSOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).    

With regard to the content of the February 2004 notice, the 
Board notes that the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  
     
In this case, the VCAA notice letter that was provided to the 
appellant does not specifically contain the "fourth 
element;" however, the June 2002 SOC and the October 2004 
SSOC included the language of 38 C.F.R. § 3.159(b)(1).  Thus, 
the February 2004 letter, combined with the June 2002 SOC and 
October 2004 SSOC, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
the requirements of a VCAA notice have been fully satisfied, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board further notes there are indications from the record 
that the veteran was receiving Social Security Administration 
(SSA) benefits prior to attaining retirement age.  
Nonetheless, in the present case, the Board has determined 
that it is not necessary to obtain the appellant's records 
from SSA.  The duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  The appellant has 
never indicated that he was receiving SSA benefits because of 
the conditions currently on appeal, and there is no 
indication from him that the records from SSA would provide 
the evidence needed in these claims.  Moreover, it would be 
impossible for the SSA records to establish that the 
appellant actually injured his back/spine or legs during 
service.  Accordingly, given the uncertainty of the relevance 
of any SSA records that might exist, the Board finds that the 
failure to obtain any such SSA records is not prejudicial to 
the appellant's claims.      

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify the appellant in this case and, as stated above, the 
duty to assist provisions described in 38 C.F.R. 
§ 3.159(c)(1), (c)(2), and (c)(3), do not apply in this 
instance.  Therefore, further development and further 
expending of VA's resources is not warranted.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back/spine condition is denied.  

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a bilateral leg condition is denied.  
 
	                        
____________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


